Title: To George Washington from William Fitzhugh, 7 March 1781
From: Fitzhugh, William
To: Washington, George


                  
                     Dear General
                     Lowr Marlbro’ March 7th 1781
                  
                  I had the Honor to Address you on the 20th of January last, in Answer to Your Acceptable favor of the 8th of Novr & gave you an Acct of the Proceedings of Our Assembly to that time—We Afterwards Pass’d Several Bills, Viz. to Accede to the Confederation—to Confiscate Brittish Property, & to raise recruits for the Army, By Classing Property, Every £16.000 to find a Man & on Failure, a Draught to take Place in Each Dilinquent Class—The Draughts to Serve only to the 15th of December next—we Endeavord to Carry it for three years, but found it Impossible.  The Confederacy being now Compleat, I hope the Powers of Congress will be Ascertain’d, & made Equal to the Important Business they have to Direct, & this I suppose may be Done by a Convention of Delegates, or a Delegate from every State, to fix & Ratify, a Necessary Jurisdiction.  No other mode has Occur’d to me by which it can be Done Effectually.  However, I presume Congress will not Delay to recommend what to them may Appear Expedient.
                  My son Perry is now with me & presents His respectful Compliments—He is waiting to know His Distination in the Approaching Campaign.  General Thompson has Honor’d Him with the Promise of an Appointment to be One of His Aids, so soon as that Generals Rank is Settl’d & He call’d to the Service.  But as that Event is Uncertain, & my Son by Waiting for it, may Incur the Censure of Neglecting His Duty, And as your Excellency may be probably able to form a Judgment of General Thompsons Prospects. He would be much Oblig’d to you for your Sentiments theron which will be a Direction to Him, Either to wait or Proceed to the Southward & there Join His Regiment.;  He has never yet recd His Commission As Cornet, nor does he know How he may Stand in the Regiment to which He Belongs, Considering the Vacancys which have Happen’d Since His Captivity.  But this I suppose will in Due time be Communicated.  Mrs Fitzhugh & My Son Perry Join with Me In respectful Complts & best Wishes to you & Your Lady I have the Honor to be with the Highest Esteem & Regard Your Excellencys Affectionate & Oblig’d Hbe Sert
                  
                     Willm Fitzhugh
                  
               